Exhibit 99.1 ITT EDUCATIONAL SERVICES, INC. REPORTS 2 CARMEL, IN, April 29, 2016—ITT Educational Services, Inc. (NYSE:ESI), a leading provider of technology-oriented postsecondary degree programs, today reported that diluted earnings per share in the first three months of 2016 decreased to $0.17 compared to $0.44 in the first three months of 2015.New student enrollment in the first quarter of 2016 decreased 16.4% to 11,788 compared to 14,104 in the same period in 2015. Total student enrollment decreased 15.4% to 43,293 as of March 31, 2016 compared to 51,201 as of March 31, 2015. The company provided the following information for the three months ended March 31, 2016 and 2015: Financial and Operating Data for the Three Months Ended March 31st, Unless Otherwise Indicated (Dollars in millions, except per share data) Increase/ (Decrease) Revenue $ $ )% Operating Income $ $ )% Operating Margin % % (460) basis points Net Income $ $ )% Earnings Per Share (diluted) $ $ )% New Student Enrollment )% Continuing Students )% Total Student Enrollment as of March 31st )% Persistence Rate as of March 31st (A) % % 90 basis points Bad Debt Expense as a Percentage of Revenue % % (150) basis points Days Sales Outstanding as of March 31st 22.4 days 18.1 days 4.3 days Deferred Revenue as of March 31st $ $ )% Cash and Cash Equivalents as of March 31st $ $ )% Restricted Cash as of March 31st $ $ )% Collateral Deposits as of March 31st $ $ )% Private Education Loans (current and non-current),Less Allowance for Loan Losses,as of March 31st (B) $ $ )% PEAKS Trust Senior Debt (current and non-current) as of March 31st (C) $ $ )% CUSO Secured Borrowing Obligation (current and non-current) as of March 31st (D) $ $ )% Term Loans (current and non-current)as of March 31st (E) $ $ )% Weighted Average Diluted Shares of Common Stock Outstanding Capital Expenditures $ $ )% 1 (A) Persistence rate represents the number of Continuing Students in the academic term, divided by the Total Student Enrollment in the immediately preceding academic term. (B) With respect to the private education loans as of March 31, 2016, the amount included $9.8 million classified as current, and $54.9 million classified as non-current.With respect to the private education loans as of March 31, 2015, the amount included $9.5 million classified as current, and $76.5 million classified as non-current. (C) With respect to the PEAKS Trust Senior Debt as of March 31, 2016, the amount included $15.6 million classified as current, and $28.9 million classified as non-current. With respect to the PEAKS Trust Senior Debt as of March 31, 2015, the amount included $26.5 million classified as current, and $45.1 million classified as non-current. (D) With respect to the CUSO Secured Borrowing Obligation as of March 31, 2016, the amount included $18.1 million classified as current, and $89.7 million classified as non-current.With respect to the CUSO Secured Borrowing Obligation as of March 31, 2015, the amount included $21.0 million classified as current, and $96.2 classified as non-current. (E) With respect to the term loans as of March 31, 2016, the full amount of $49.6 million was classified as current.With respect to the term loans as of March 31, 2015, the amount included $12.1 million classified as current, and $81.1 million classified as non-current. Chief Executive Officer Kevin M. Modany noted, “We were disappointed with our new student enrollment results for the first quarter of 2016 and continue to experience a challenging new student recruitment environment.As of April 24, 2016, new student applications for academic periods that begin in the second quarter of 2016 were down 20% compared to the same period in the prior year, suggesting to us that we will experience similar year-over-year declines in new student enrollment in the second quarter of 2016.” Modany continued, “As we evaluate the relevant information, we have been unable to find any indication or trend in the data that suggests to us that the enrollment environment will materially improve for the remainder of 2016.As a result, we are adjusting our internal new student enrollment goals for 2016 from our original expectation for a decrease of 12% to 15% compared to 2015 to a revised range of a decrease of 15% to 20% compared to the prior year.” Chief Financial Officer Rocco Tarasi added, “While we continue to experience strong enrollment headwinds, we continue to have success in executing on our cost containment efforts to right size the business to account for our current and projected student census.As such, we are increasing our internal goal for earnings before interest, taxes, depreciation and amortization (“EBITDA”) for the twelve months ended December 31, 2016 from the previous range of $50 million to $70 million to a revised range of $55 million to $75 million.” The projected new student enrollment, EBITDA and EBITDA component amounts are subject to various risks and uncertainties, and do not guarantee actual results for the period indicated. Factors, risks and uncertainties that could cause actual results to differ materially from those projected include those discussed in the documents that the company files with the U.S. Securities and Exchange Commission. The company undertakes no obligation to update or revise any of the projections, whether as a result of new information, future developments or otherwise. EBITDA is not a measurement under generally accepted accounting principles in the United States (“GAAP”) and may not be similar to EBITDA measures of other companies. Non-GAAP financial information should be considered in addition to, but not as a substitute for, information prepared in accordance with GAAP.The company believes that EBITDA provides useful information to management and investors as an indicator of the company's operating performance. A reconciliation of projected 2016 EBITDA to projected 2016 net income is included on Schedule A attached to this release. 2 Based on various assumptions, including the historical and projected performance and collection of the student loans held by the PEAKS Trust and the CUSO, the company reported that its current estimate of the payments it may have to make under the PEAKS guarantee and the CUSO risk sharing agreement (the “CUSO RSA”), in the aggregate, are approximately: · $27.4 million in 2016 (of which $12.4 million was paid in the three months ended March 31, 2016); · $12.6 million in 2017; · $13.0 million in 2018; and · $105.3 million in 2019 and later, which amount includes an approximately $10.3 million payment in 2020 under the PEAKS guarantee. These estimated payment amounts are net of estimated aggregate recoveries of approximately $3.8 million under the CUSO RSA, which the company expects to offset against amounts due by it under the CUSO RSA over these periods.The company urges readers to review the company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2016 when it is filed with the U.S. Securities and Exchange Commission, which report will contain additional information regarding these estimated payment amounts, including the assumptions used, the estimates of the type of payments, regular or discharge, and estimated recoveries, under the CUSO RSA. ITT Educational Services, Inc. will conduct a conference call with financial analysts to discuss its 2016 first quarter earnings at 11:00 am (ET) this morning.The public is invited to listen to a live webcast of the conference call.The webcast may be accessed by following the “Live Webcast” directions on ITT/ESI’s website at www.ittesi.com. 3 Except for the historical information contained herein, the matters discussed in this press release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. Forward-looking statements are made based on the current expectations and beliefs of the company’s management concerning future developments and their potential effect on the company. The company cannot assure you that future developments affecting the company will be those anticipated by its management. These forward-looking statements involve a number of risks and uncertainties. Among the factors that could cause actual results to differ materially are the following: the impact of adverse actions by the U.S. Department of Education (“ED”) related to certain deficiencies; the action by the U.S. Securities and Exchange Commission against the company; issues or negative determinations related to the restatement of the company’s financial statements; the company’s failure to submit its 2013 audited financial statements and 2013 compliance audits with the ED by the due date; the impact of the consolidation of variable interest entities on the company and the regulations, requirements and obligations that it is subject to; the inability to obtain any required amendments or waivers of noncompliance with covenants under the company’s financing agreement; the company’s inability to remediate material weaknesses, or the discovery of additional material weaknesses, in the company’s internal control over financial reporting; the company’s exposure under its guarantees related to private student loan programs; the outcome of litigation, investigations and claims against the company; the failure of potential settlements to be approved and finalized on the terms proposed or initially agreed to; the effects of the cross-default provisions in the company’s financing agreement; changes in federal and state governmental laws and regulations with respect to education and accreditation standards, or the interpretation or enforcement of those laws and regulations, including, but not limited to, the level of government funding for, and the company’s eligibility to participate in, student financial aid programs utilized by the company’s students; business conditions in the postsecondary education industry and in the general economy; the company’s failure to comply with the extensive education laws and regulations and accreditation standards that it is subject to; effects of any change in ownership of the company resulting in a change in control of the company, including, but not limited to, the consequences of such changes on the accreditation and federal and state regulation of its campuses; the company’s ability to implement its growth strategies; the company’s ability to retain or attract qualified employees to execute its business and growth strategies; the company’s failure to maintain or renew required federal or state authorizations or accreditations of its campuses or programs of study; receptivity of students and employers to the company’s existing program offerings and new curricula; the company’s ability to repay moneys it has borrowed; the company’s ability to collect internally funded financing from its students; and other risks and uncertainties detailed from time to time in the company’s filings with the U.S. Securities and Exchange Commission. The company undertakes no obligation to update or revise any forward-looking information, whether as a result of new information, future developments or otherwise. FOR FURTHER INFORMATION: COMPANY:WEB SITE: Nicole Elam, Vice President www.ittesi.com (317) 706-9200 4 ITT EDUCATIONAL SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) (unaudited) As of March 31, 2016 December 31, 2015 March 31, 2015 Assets Current assets: Cash and cash equivalents $ $ $ Restricted cash Accounts receivable, net Private education loans Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Private education loans, excluding current portion, net Deferred income taxes Collateral deposits Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Current portion of term loans $ $ $ Current portion of PEAKS Trust senior debt Current portion of CUSO secured borrowing obligation Accounts payable Accrued compensation and benefits Other current liabilities Deferred revenue Total current liabilities Term loans, excluding current portion 0 0 PEAKS Trust senior debt, excluding current portion CUSO secured borrowing obligation, excluding current portion Other liabilities Total liabilities Shareholders' equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, none issued 0 0 0 Common stock, $.01 par value, 300,000,000 shares authorized,37,068,904 issued Capital surplus Retained earnings Accumulated other comprehensive (loss) income ) ) Treasury stock, 13,369,997, 13,394,834 and 13,516,221 shares at cost ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ 5 ITT EDUCATIONAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) (unaudited) Three Months Ended March 31, Revenue $ $ Costs and expenses: Cost of educational services Student services and administrative expenses Legal and professional fees related to certain lawsuits, investigations and accounting matters Provision for private education loan losses Total costs and expenses Operating income Interest income 68 13 Interest (expense) ) ) Income before provision for income taxes Provision for income taxes Net income $ $ Earnings per share: Basic $ $ Diluted $ $ Supplemental Data: Cost of educational services % % Student services and administrative expenses % % Legal and professional fees related to certain lawsuits, investigations and accounting matters % % Provision for private education loan losses % % Operating margin % % Student enrollment at end of period Campuses at end of period Shares for earnings per share calculation: Basic Diluted Effective tax rate % % 6 ITT EDUCATIONAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization Provision for doubtful accounts Deferred income taxes Stock-based compensation expense Accretion of discount on private education loans ) ) Accretion of discount on term loans Accretion of discount on PEAKS Trust senior debt Accretion of discount on CUSO secured borrowing obligation 45 Provision for private education loan losses Other ) ) Changes in operating assets and liabilities: Restricted cash ) Accounts receivable ) ) Private education loans Accounts payable ) Other operating assets and liabilities Deferred revenue ) ) Net cash flows from operating activities Cash flows from investing activities: Capital expenditures ) ) Collateral and escrowed funds ) 0 Net cash flows from investing activities ) ) Cash flows from financing activities: Repayment of term loans ) ) Repayment of PEAKS Trust senior debt ) ) Repayment of CUSO secured borrowing obligation ) ) Common shares tendered for taxes ) ) Net cash flows from financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 7 Schedule A EBITDA is not a measurement under GAAP and may not be similar to EBITDA measures of other companies. Non-GAAP financial information should be considered in addition to, but not as a substitute for, information prepared in accordance with GAAP. The company believes that EBITDA provides useful information to management and investors as an indicator of the company's operating performance. Projected EBITDA is only an estimate and contains forward-looking information. The company has made a number of assumptions in preparing the projection, including assumptions as to the components of the projected EBITDA. These assumptions may or may not prove to be correct. In order to provide projections with respect to EBITDA, the company must estimate amounts for the GAAP measures that are components of the reconciliation of projected EBITDA. By providing these estimates, the company is in no way indicating that it is providing projections on those GAAP components of the reconciliation. Projected EBITDA can be reconciled to the company's projected net income for the period indicated, as follows: PROJECTED For the Twelve Months Ending December 31, 2016 Low End of Range High End of Range (Dollars in thousands) Net Income $ $ Plus: Interest expense, net Income taxes Depreciation and amortization EBITDA $ $ 8
